Citation Nr: 0711779	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  02-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
genitourinary tract cancer, to include the bladder.

2.  Entitlement to an initial increased evaluation for 
residuals of genitourinary tract cancer, including of the 
prostate, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from 1955 to 1981.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

During the course of the current appeal, the RO increased the 
rating for the veteran's residuals of prostate cancer, from 0 
percent.  Since the 10 percent now assigned is not the 
maximum, the issue remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).

Moreover, the Court has held that an appeal from an initial 
rating is a separate and distinct claim from a claim for an 
increased rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.  That 
has still not been considered herein.

The veteran had been scheduled for a Travel Board hearing for 
September 2003; a notation is in the file that he failed to 
report.  As noted in the Board's April 2004 remand decision, 
the record was then unclear as to whether a medical situation 
was involved, or under what other circumstances this failure 
to report had occurred.  However, the veteran has since 
indicated that he never received notice of such a hearing, 
and did not know that it had been scheduled.  He did not, 
however, specifically ask for another hearing; and although 
he complained that his representation had been inadequate, he 
did not change his current appointment of representative.  

The case was remanded by the Board in September 2005 for very 
specific development, carefully delineated therein.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.

REMAND

As clearly reviewed in detail in prior remands by the Board, 
the veteran had prostate cancer surgery at Wilford Hall 
Medical Center (WHMC), Lackland AFB, TX, in June 1997.  

In 1999-2000, the veteran developed hematuria which 
progressed to a gross hematuria, and clinical re-evaluations 
showed he had bladder and other problems.

In July 2001, the veteran again underwent surgery at WHMC for 
bladder cancer.  Some hard copies of those clinical records 
are in the file.

An opinion was provided by a VA physician in May 2002 that 
there was "no connection between these two malignancies and 
the cancer of the bladder did not represent any type of 
spread or metastasis from the cancer of the prostate.  
Therefore, it is my opinion that there is no relationship 
between these two malignancies".  As noted in the Board's 
previous remand, it was unclear what, if any, clinical or 
other records were made available to that physician prior to 
the opinion.

Obtained pursuant to the Board's April 2004 remand are two 
CD's containing Wilford Hall MC records in great detail.  
These are filed in the claims file; and additional hardcopies 
of some of that and related data are in the file.

During the course of the current appeal, the veteran had 
raised the issue of service connection for the bladder 
cancer, which was denied by the RO.  However, a careful 
review of that claim shows that he has not alleged that one 
cancer caused the other or that they were from a single 
source or pathology, but rather that one affected the other 
and/or symptoms of one cannot now be distinguished from the 
symptoms of the other.

The Board has also noted previously that it is insufficient 
to merely conclude that one cancer did not cause the other, 
assuming the efficacy of the medical opinion of record.  This 
does not fully address the pivotal issue under either 38 
C.F.R. § 3.310 or pursuant to the tenets of Allen v. Brown, 7 
Vet. App. 439 (1995), which held that, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service 
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)), 
amending section 3.310 to comport with Allen. 

The case has been remanded several times for specific VA 
opinions.  The opinion rendered in November 2004 was in 
essence a duplicate of that previously given, specifically 
that the two tumors, i.e., one of the bladder and the other 
of the prostate, were each primary (and of apparently 
different histology) and thus less likely than not to be 
related to one another.  Unfortunately, this and the earlier 
opinions did not fully address the pivotal issue at hand.  

Pursuant to the 2005 Board remand, another examination was 
undertaken and an opinion was provided  in April 2006.  While 
it certainly more adequately clarifies some of the inquires 
by the Board, i.e., that the one cancer did not cause or 
affect the other, it did not address several of the other 
facets of the remand. 

When the case was remanded most recently in 2005, the Board 
requested: "the veteran should be asked if he has written 
information or opinion(s) from those who may have treated 
and/or operated on him at the WHMC since 1997 as to any 
complications encountered by surgeons, interrelationships 
between symptoms and/or any associative relationship between 
post-operative residuals of his disparate cancers.  He may 
have or be able to obtain written opinions or comments as to 
the impact of the earlier cancer and surgery on the ability 
to deal with the second cancer, in surgery or otherwise; and 
opinions by those who did his surgeries as to any 
relationship between or impact between current symptoms 
involving the genitourinary system.  If so, a copy of this 
should be filed in the claims file.  Consideration should 
also be given to any impact by his other service-connected 
disabilities, including hypertension on the surgeons' ability 
to care for him and/or the current cancer residuals".  

It is not shown that these requests have been effectuated, or 
even that such a request was made of the veteran.

The case was evaluated by a VA physician, who was asked to 
address whether there was any causal or any other associable 
impact by any of the other various service-connected 
disabilities.  (Service connection is also in effect for 
hypertension, rated as 10 percent disabling; as well as 
degenerative joint disease of the thoracic and cervical spine 
and the left knee, rated as 20 percent disabling since 1981; 
degenerative disc disease of the lumbosacral spine at L-4/L-5 
and L-5/S-1 postoperative disc excision and synovial cyst 
excision at the right side of L-5/S-1, rated as 10 percent 
disabling since September 1997; and right inguinal 
herniorrhaphy, rated as noncompensably disabling.  Special 
monthly compensation is also in effect under various 
regulations).  Moreover, in this regard, the examiner did not 
address the issue at all.  

A review of the file now shows that the report at the time of 
the VA examination when the veteran was himself present is 
dated April 19, 2006, and refers to a detailed dictation 
undertaken on April 10, 2006, to have included reviewed 
records and presumably CD's from Wilford Hall.  

However, the cited detailed report (in part required by the 
most recent remand as documentation that all records were in 
fact reviewed), from April 10, does not appear to be in the 
file.

As noted in prior Board remands, the Court has held that the 
Board errs as a matter of law when it fails to ensure 
compliance with directives of a remand, and further remand 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

It is unfortunate that the case must be delayed even further 
because requested development has not as yet taken place.  
However, the Board has no choice but to return the case for 
what has previously been requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran whether he has 
written information or opinion(s) from 
those who may have treated and/or 
operated on him at the WHMC since 1997, 
as to any complications encountered by 
surgeons, interrelationships between 
symptoms, and/or any associative 
relationship between post-operative 
residuals of his disparate cancers.  

a.  The veteran may have or be able to 
obtain written opinions or comments as 
to the impact of the earlier cancer 
and surgery on his capacity to deal 
with the second cancer, in surgery or 
otherwise; and opinions by those who 
did his surgeries as to any 
relationship between or impact between 
current symptoms involving the 
genitourinary system.  If so, a copy 
thereof should be placed in the claims 
file.

b.  This evidence from the veteran may 
also relate to whether there has been 
any impact by his other service-
connected disabilities, including 
hypertension, on the surgeons' ability 
to care for him and/or the current 
cancer residuals.  VA should assist 
him in obtaining all such evidence.

2.  The veteran should be asked to 
clarify whether he still wishes a hearing 
or a new representative, in which case, 
this should be effectuated and/or 
scheduled.

3.  The case should be returned to the VA 
examiner who most recently evaluated him 
in April 2006 (if available, or another 
physician if the first is unavailable).

a.  The examiner should be asked to 
provide a copy of the April 10, 2006, 
report.

b.  The examiner should be asked for a 
response to whether there is any 
causal or any other associable impact 
by any of the other various service-
connected disabilities.

c.  The examiner should also 
specifically delineate which of all 
the current symptoms he described in 
his April 2006 evaluation are, and 
which are not, reasonably due to or 
affected in any way by the veteran's 
prostate surgery and residuals 
thereof.

4.  The case should then be reviewed by 
the VARO on both issues, and with an eye 
to satisfying all requirements of VCAA; 
if the decision remains adverse, a SSOC 
should be prepared and the veteran and 
his representative given a reasonable 
opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

